 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
         JENNIFER SANCHEZ,
 7                                Plaintiff,
 8             v.
                                                              C17-1353 TSZ
 9       KEVIN K. McALLENAN, Acting
         Secretary, United States Department of               MINUTE ORDER
10       Homeland Security, Immigration and
         Customs Enforcement, 1
11
                                  Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)   The parties’ stipulated motion to extend certain dates and deadlines, docket
     no. 69, is GRANTED in part and DENIED in part as follows:
15
                     (a)    The deadline for plaintiff’s pre-trial statement is EXTENDED from
16             August 7, 2019, to August 12, 2019;
17                   (b)   The deadline for defendant’s pre-trial statement is EXTENDED
               from August 17, 2019, to August 22, 2019; and
18
                       (c)  The motion to continue the trial date is DENIED. Except as
19             extended by this Minute Order, all other dates and deadlines set forth in the
               Minute Order entered April 8, 2019, docket no. 47, shall remain in full force and
20             effect.

21
     1
         Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary McAllenan is SUBSTITUTED for
22 former Secretary Kirstjen Nielsen.

23

     MINUTE ORDER - 1
 1       (2)  Defendant’s motion to dismiss and for summary judgment, docket no. 55, is
     GRANTED in part and DENIED in part as follows:
 2
                 (a)   Plaintiff’s discrimination and retaliation claims based on discrete
 3         adverse employment actions other than termination are DISMISSED;

 4               (b)    Plaintiff’s claim under 42 U.S.C. § 1983 is DISMISSED;

                 (c)    Plaintiff’s sexual harassment and hostile work environment claim is
 5         narrowed to not include allegations about intrusions of her work space, which the
           evidence undisputedly indicates was not “because of sex”; and
 6
                  (d)    Except as granted in Paragraphs 2(a)-(c), defendant’s motion is
 7         DENIED. The claims remaining for trial are discriminatory and/or retaliatory
           discharge and sexual harassment / hostile work environment. The Court will issue
 8         a separate order explaining its reasoning.

 9          (3)  Plaintiff’s motion for summary judgment, docket no. 60, is GRANTED in
     part and DENIED in part as follows:
10
                   (a)     Defendant’s eighth affirmative defense (no basis for imputing
11         liability to defendant) is STRICKEN because defendant has made no showing that
           the Acting Secretary of the United States Department of Homeland Security is not
12         the proper defendant pursuant to 42 U.S.C. § 2000e-16(c); and

13               (b)    Plaintiff’s motion is otherwise DENIED.

          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
14 record.

15         Dated this 7th day of August, 2019.

16
                                                    William M. McCool
17                                                  Clerk

18                                                  s/Karen Dews
                                                    Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 2
